The Honorable Jim Fisher County Judge Courthouse Square Arkadelphia, Arkansas 71923
Dear Judge Fisher:
You have asked whether it is legal for the county to give county employees a "one time" bonus before the end of the calendar year. A reading of Ordinance No. 217 indicates that forty-five percent (45%) of the proceeds from the one percent (1%) sales tax are to be used to fund, inter alia, "salary increase for county employees."  It would appear that a salary increase payable in a lump sum would be permissible.  The ordinance contains no restriction in this regard.
It should be noted, however, that a specific appropriation for this purpose will be necessary.  Ark. Stat. Ann. 17-3901(B)(2)(d) (Repl. 1980) provides:  ". . . that no money shall be paid out of the treasury until the same shall have been appropriated by law. . ." See also Ark. Stat. Ann. 17-4205 (Repl. 1980).  It is also important to recognize that line item maximums established by state law for a particular class of employees cannot be exceeded.
The Attorney General is authorized to render formal and official opinions to officers and departments of the State government only. Necessarily, therefore, the foregoing is not to be considered a formal opinion of the Attorney General but is an informal and unofficial expression of my view given with the desire to be helpful to you.
Yours Very Truly,
/s/ Elisabeth A. Walker Assistant Attorney General